


Exhibit 10(i)


Summary of Director and Executive Officer Non-Plan Compensation


Non-Employee Directors


Non-employee directors of the Company are each paid $16,000 per year for their
services. The Chairmen of the Board of Directors and of the Audit Committee,
Compensation Committee, and Nominating and Governance Committee of the Board
each receive an additional $3,000 per year.


Executive Officers


The annual salaries of the executive officers for 2007 are as follows:


Matthew Boyle, President and Chief Executive Officer
-- British Pounds 142,800


Paul A. McPartlin, Vice President, Chief Financial Officer and Treasurer
-- British Pounds 93,500


Annual cash bonuses will be determined at the end of the year.




* * * * *


Further information about compensation of directors and executive officers is
found in the Company’s proxy statements on file with the Commission, as well as
in periodic Form 8-K filings by the Company.



